            UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF NEW YORK
                                                     -X
            UNITED STATES OF AMERICA



                                                                        18CR$32(SJ)
                   V.

                                                                        ORDER OF
                                                                        DISM SSAL
            LUKE KENDALL.

                           Defendant.
                                                    -X
            APPEARANCES


            RICHARD P. DONOGHUE
            United States Attorney
            271 Cadman Plaza East
u           Brooklyn, NY 11201
            By:   Francisco Navarro
            Attorneyfor the government

            FEDERAL DEFENDERS OF NEW YORK
            One Pierrepont Plaza
            16th Floor
            Brooklyn, NY 11201
            By:    James Darrow
            Attorneyfor Defendant

            JOHNSON,U.S.D.J.:

                   Defendant Luke Kendall's ("Kendall" or "Defendant")          ivas arrested on


            September 20, 2018 at John F. Keimedy International Airport afte consenting to an

            x-ray that revealed foreign bodies in his digestive tract. He later issed 127 pellets

            containing cocaine. Kendall attempted to plead guilty before Magi ;^ate Judge James

            Orenstein on two occasions in February 2019, but was incapable( allocuting. Two

u
    P-049
u

    competency evaluations followed: the first at the Metropolitan C Di rectional Center

    and the second at the Federal Correctional Institution at Butner,Noft 1 Carolina. Both

    evaluations found him unfit to stand trial and Kendall has refused medication.

            The government faces a heavy burden when seeking the involuntary

    administration of medication to a nonviolent pretrial detainee for t II sole purpose of

    attempting to restore competency to stand trial. First, there must l}>e an ''important

    governmental interest at stake." United States v. Sell, 539 U.S 166, 180 (2003)

    (emphasis in original). "That is so whenever the offense is a serio 5 crime against a

    person or serious crime against property." Id. While the goveru nent argues that

    Kendall's crime is serious enough to warrant forcible medic tion, the Court
u
    disagrees.   Moreover, Kendall has already been incarceratec         for 17 months,

    According to Butner,the process of attempting to restore his comp    ence would take

    several more months. Finally, as a citizen of Guyana, Ken Iall is subject to

    deportation. Under these circumstances, the Court finds that it i: :leither equitable

    nor a proper use of financial resources to keep him in custody any further.

           Defendant's motion to dismiss the indictment is granted.

           SO ORDERED.




    Dated: February 11, 2020
           Brooklyn, New York                       Sterling Jol^bc, ,U.S.D.J




u
